DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 05/14/2019. Claims 1-20 are presently pending, and claims 1-15 are presented for examination. Claims 16-20 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement submitted on 05/14/2019 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Election/Restrictions
This is a Restriction Requirement in response to the 05/14/2019 filing of claims. The examiner has required restriction between subcombinations usable together.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-15 are drawn to a method for detecting a fault condition of a sensor in an autonomous vehicle, classified in B60W 2050/0215.
Claims 16-20 are drawn to a method and corresponding autonomous vehicle for comparing parameter values of an autonomous vehicle and proximate vehicles, classified in G07C 5/0816.
The inventions are distinct, each from the other for the following reason:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II, which is drawn to a method and corresponding autonomous vehicle for comparing , has separate utility such as determining whether any component of the autonomous vehicle is faulty. This is separately usable from subcombination I, which is a method for detecting a fault condition for a sensor specifically. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least CPC B60W 2050/0215, along with a unique text search. Invention II would not be searched in the same way, and would instead require a search in at least CPC G07C 5/0816, along with its own unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark Friedman on 03/17/2021, a provisional election was made without traverse to prosecute Invention I, claims 1-15. Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities:
“As the term is used herein, “autonomous vehicle: (i) should not be taken” should read “As the term is used herein, “autonomous vehicle”: (i) should not be taken” (¶ 3).
“Communication controllers 502” should read “Communication controllers 302” (¶ 30).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Step 1: Claim 1 is directed towards a method for detecting a fault condition for a sensor of an autonomous vehicle.
Step 2A, prong 1: Claim 1 recites the abstract concept of detecting a fault condition for a sensor of an autonomous vehicle. This abstract idea is described at least in claim 1 by the mental process steps of comparing sensor readings and determining a fault condition in a sensor. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally compare sensor readings to determine a fault condition, and then presenting a notification to the vehicle occupant. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claim 1, other than reciting “a processor of a hardware device,” and the vehicle sensors, nothing in the steps of comparing the sensor readings and the determining a fault condition in a sensor from practically being performed in the human mind. For example, if not for the “a processor of a hardware device” language, the claim encompasses a human operator manually comparing sensor data to determine a fault condition and transmitting a corresponding notification to the vehicle.
Step 2A, prong 2: Claim 1 recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.

Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 1 is not patent-eligible.
Regarding claims 3 and 5-15:
Dependent claims 3 and 5-15 only recite limitations further defining the mental process and recite further data gathering (i.e. receiving sensor data with directional and speed of motion readings and geographical locations). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 3 and 5-15 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Attard et al. (US-9,406,177-B2), hereinafter Attard, in view of Ferguson (US-10,029,696-B1), hereinafter Ferguson.
Regarding claim 1:
		Attard discloses the following limitations:
“enabling, by a processor of a hardware device within an autonomous vehicle, a plurality of sensors integrated with said autonomous vehicle.” (See at least Attard col. 1 ll. 15-24, col. 2 ll. 28-54, col. 3 ll. 28-44, col. 4 ll. 1-31, and FIG. 1, which disclose a “computing device 105” which includes a processor, and that this “computing device 105 generally receives collected data 115 from one or more data collectors, e.g., sensors, 110.” The “computing device 105” reads on the “hardware device” recited in the claim limitation.)
“detecting, by said processor via a sensor of said plurality of sensors, a sensor reading exceeding a specified threshold value.” (See at least Attard col. 1 ll. 41-61, col. 5 ll. 21-30, col. 5 l. 54-col. 6 l. 3, col. 10 l. 62-col. 11 l. 62, col. 12 ll. 38-52, and FIG. 1, which disclose that a “stored parameter 117 may indicate a threshold confidence interval, and the computer 105 may then determine whether the threshold confidence interval indicated by the parameter 117 has been met or exceeded.” This process is used to “determine whether a fault is detected for a vehicle 101 data collector 115.”)
“receiving, by said processor from an additional plurality of sensors of an additional plurality of vehicles located within a specified distance of said autonomous vehicle, additional sensor readings.” (See at least Attard col. 1 ll. 41-61, col. 3 ll. 5-13, col. 4 l. 46-col. 5 l. 12, and col. 13 ll. 1-63, which disclose that the autonomous vehicle can “use data 115 from one or more second vehicles 101 that may be received in a vehicle-to-vehicle communication 112,” and that the vehicle-to-vehicle “communications received in the first vehicle 101 from a second vehicle 101 may include collected data 115 from the second vehicle 101.” These sections also specify that the data is collected from “second vehicles 101 within range of the first vehicle 101.” Being “within the range of the first vehicle 101” reads on being “located within a specified distance of said autonomous vehicle,” and the “collected data 115 from the second vehicle 101” reads on the “additional sensor readings” recited in the claim limitation.)
“determining, by said processor based on results of said comparing, a fault condition associated with said sensor.” (See at least Attard col. 1 l. 41-col. 2 l. 54, col. 4 l. 65-col. 5 l. 12, and col. 12 l. 38-col. 14 l. 12, which disclose that “a fault or faults could be detected with respect to one or more data collectors 110, e.g., sensors or the like, in a first vehicle 101.”)
“and presenting, by said processor to an occupant of said autonomous vehicle, a notification indicating said fault condition.” (See at least Attard col. 2 l. 28-col. 3 l. 4, col. 5 ll. 21-29, col. 7 ll. 18-61, col. 9 ll. 60-62, col. 11 l. 5-col. 12 l. 41, and FIG. 2, which disclose that when a fault is detected, the vehicle can provide “an alert or the like to a vehicle 101 occupant, e.g., via an interface 119.” This “alert” reads on the “notification” in the claim limitation.)
Attard does not specifically disclose “comparing, by said processor, said sensor reading to said additional sensor readings.” However, Ferguson does teach this limitation. (See at least Ferguson col. 2 ll. 4-36, col. 3 ll. 9-13, col. 11 l. 41-col. 12 l. 4, col. 15 l. 56-col. 16 l. 29, and FIG. 3, which disclose using collected vehicle data to identify a vehicle’s “driving pattern being different from its group's group driving pattern beyond a dissimilarity metric threshold.” The sensor data is collected and analyzed for all of the vehicles to determine what data is normal, and then individual vehicle data is compared to that.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fault handling system disclosed by Attard by comparing sensor readings of the vehicle with the sensor readings of the additional vehicles as taught by Ferguson, because this can be “used for navigation applications, vehicle tracking and monitoring applications, and on-board vehicle maintenance applications,” or be used to detect “unsafe driving behaviors” (see at least Ferguson col. 1 ll. 13-26).
Regarding claim 5:
	Attard in combination with Ferguson discloses the “method of claim 1,” and Attard further discloses “wherein said additional sensor readings indicate directional and speed of motion readings of said additional plurality of vehicles.” (See at least Attard col. 4 ll. 46-64, which disclose that the vehicle data includes the speed, heading, and steering wheel position of the vehicles. The heading and steering wheel position read on the directional readings in the claim limitation.)
Regarding claim 6:
“a data collector 110 evaluation of likely accuracy, e.g., sensor accuracy,” as well as that a reason “for lower confidence could include degradation of data collection devices 110 such as sensors.” The “evaluation of likely accuracy” reads on the “accuracy level,” and the “degradation of data collection devices” reads on the “health condition” of sensors recited in the claim limitation.)
Regarding claim 7:
	Attard in combination with Ferguson discloses the “method of claim 1,” and Attard further discloses “wherein said fault condition indicates failure of said sensor.” (See at least Attard col. 1 l. 62-col. 2 l. 9, col. 2 ll. 28-54, and col. 12 l. 38-col. 13 l. 26, which disclose that “when a fault is detected in a vehicle 101, the vehicle 101 could cease and/or disable one or more particular autonomous operations dependent on a data collector 110 in which the fault was detected.” The fact that there would be a need to disable operations that depend on the faulty sensor implies that a sensor fault is regarded as a failure of the sensor. The “data collector 110” reads on the “sensor” in the claim limitation.)
Regarding claim 8:
	Attard in combination with Ferguson discloses the “method of claim 1,” and Attard further discloses “wherein said sensor reading indicates a geographical location of said autonomous vehicle.” (See at least Attard col. 4 ll. 46-64, which disclose that the vehicle data includes “vehicle 101 position (e.g., latitude and longitude).” The “position” and “vehicle 101” read on the “geographical location” and “autonomous vehicle” recited in the claim limitation, respectively.)
“geographical location” of each of the vehicles.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fault handling system disclosed by Attard by collecting sensor readings indicating the geographical location of the other vehicles as taught by Ferguson, because the “telematics data” like this can be compared among vehicles to find any outliers (see at least Ferguson col. 8 ll. 22-42).
Regarding claim 9:
	Attard in combination with Ferguson discloses the “method of claim 1,” and Ferguson further discloses “determining, by said processor based on results of said comparing, driving patterns of said autonomous vehicle with respect to driving patterns of said additional plurality of vehicles.” (See at least Ferguson col. 2 ll. 4-36, col. 14 l. 55-col. 15 l. 10, col. 15 ll. 39-48, and col. 16 ll. 1-13, which disclose that a “driving analysis server 220 may generate a vector that is representative of a group by averaging each of the vectors associated with vehicles in that group,” and that the “driving analysis server 220 may compare a vehicle's vector with a group's or sub-group's vector.” The generated “vectors” read on the determined “driving patterns” in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fault handling system disclosed by Attard by comparing the driving patterns of the first vehicle with the driving patterns of the other vehicles as taught by Ferguson, because this can be “used for navigation applications, vehicle tracking and monitoring applications, and on-board vehicle maintenance applications,” or be used to detect “unsafe driving behaviors” (see at least Ferguson col. 1 ll. 13-26).
Regarding claim 10:
	Attard in combination with Ferguson discloses the “method of claim 1,” and Ferguson further discloses “determining, by said processor based on results of said comparing, driving based emergencies with respect to a travel route of said autonomous vehicle.” (See at least Ferguson col. 1 ll. 27-53, col. 8 ll. 22-42, and col. 20 l. 57-col. 21 l. 3, which disclose the detection of accidents based on the collected data. For example, “a sudden shift in linear or rotational acceleration and/or linear or angular velocity of two vehicles substantially simultaneously may also indicate that an accident has occurred.” Indicated accidents read on the “driving based emergencies” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fault handling system disclosed by Attard by using the collected vehicle data to detect accidents as taught by Ferguson, because this information could be useful for law enforcement and insurance companies. They can “collect and analyze” these “traffic accident statistics to identify dangerous driving roads or times, and to detect moving violations and other unsafe driving behaviors” (see at least Ferguson col. 1 ll. 13-26).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Attard and Ferguson as applied to claim 1 above, and further in view of Ohno et al. (US-2007/0109105-A1), hereinafter Ohno.
Regarding claim 2:
	Attard in combination with Ferguson discloses the “method of claim 1,” but does not specifically disclose the following limitations. However, Ohno does teach these limitations:
“transmitting, by said processor, said notification to a repair facility.” (See at least Ohno ¶¶ 81, 92, 103, 126, 139, and 150, which disclose a system that “analyzes the device failure based on the name of the failed device, the failure details thereof, and the device type, which are included in the DTC, and indicates analyzed results, which represent how the device failure should be handled, to the repair shop 26.” The indication of the analyzed results being sent to the repair shop 26 reads on the notification being transmitted to a repair facility as recited in the claim limitation.)
“and automatically directing and controlling, by said processor, such that said autonomous vehicle automatically initiates motion and travels to said repair facility.” (See at least Ohno ¶¶ 48, 58, 74, 83, 117, 124, and 151, which disclose that a “code/message generating means 56 delivers a visit guidance message to the vehicle 12, which judges that it is necessary to direct the vehicle 12 to visit the repair shop 26.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fault handling system disclosed by Attard in combination with Ferguson by communicating with a repair shop and directing the vehicle to the repair shop as taught by Ohno, because this allows the repair shop to either be prepared to repair the vehicle, or respond with information that leads to the vehicle postponing its visit or handling the sensor fault in a different way (see at least Ohno ¶ 151).
Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Attard and Ferguson as applied to claim 1 above, and further in view of Kundu et al. (US-9,940,761-B2), hereinafter Kundu.
Regarding claim 3:

“generating, by said processor, a corrective action for automatically repairing said fault condition.” (See at least Kundu col. 2 ll. 7-15, col. 4 ll. 52-58, col. 5 l. 61-col. 6 l. 38, col. 7 l. 18-col. 8 l. 2, and col. 8 ll. 10-20 and 30-55, which disclose a system capable of “triggering a mobile amelioration action that employs a remote-controlled pilotless airborne device to the SDV to implement a remedial action. As used herein, a “remedial action” can include a corrective or a non-corrective action.” These sections also disclose that the “SDV sensor fault remedy system 205” uses a processing device with a processor.)
“and executing, by said processor, said corrective action.” (See at least Kundu col. 2 ll. 7-15, col. 4 ll. 52-58, col. 5 l. 61-col. 6 l. 38, col. 7 l. 18-col. 8 l. 2, and col. 8 ll. 10-20 and 30-55, which disclose “triggering a mobile amelioration action that employs a remote-controlled pilotless airborne device to the SDV to implement a remedial action. As used herein, a “remedial action” can include a corrective or a non-corrective action.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fault handling system disclosed by Attard in combination with Ferguson by executing an automatic repair action as taught by Kundu, because this provides an option to automatically “replace sensors and retrieve extinguished sensors for recycling” (see at least Kundu col. 3 ll. 54-67).
Regarding claim 4:
	Attard in combination with Ferguson and Kundu discloses the “method of claim 3,” and Kundu further discloses “wherein said corrective action comprises an automated repair of “sensor fault remedy signal generator 234 may be implemented at least in part in the form of software that is stored in memory 222 and executed by processor 220” and the option of “wirelessly connecting the one or more remote-controlled pilotless airborne devices to the self-driving vehicle” to repair the sensor.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fault handling system disclosed by Attard in combination with Ferguson by automatically repairing the software of a sensor as taught by Kundu, because this allows the sensor to automatically be repaired wirelessly if the issue lies in the software (see at least Kundu col. 8 ll. 30-42).
Regarding claim 14:
	Attard in combination with Ferguson discloses the “method of claim 1,” but does not specifically disclose “identifying, by said processor based on results of said comparing, risk levels associated with driving conditions of said autonomous vehicle.” However, Kundu does teach this limitation. (See at least Kundu col. 5 l. 61-col. 6 l. 10, col. 6 ll. 26-47, col. 7 ll. 45-59, and col. 8 ll. 10-20, which disclose the determination of an “estimated tolerance for or the risk of the sensor fault being dangerous to a passenger, the vehicle, a pedestrian, etc.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fault handling system disclosed by Attard in combination with Ferguson by determining a risk level associated with using the faulty sensor as taught by Kundu, because continuing to drive the vehicle with the faulty sensor could be “dangerous to a passenger, the vehicle, a pedestrian, etc.”
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Attard and Ferguson as applied to claim 1 above, and further in view of LEVY et al. (US-2020/0198651-A1), hereinafter LEVY.
Regarding claim 11:
	Attard in combination with Ferguson discloses the “method of claim 1,” but does not disclose the following limitations. However, LEVY does teach these limitations:
“generating, by said processor based on results of said comparing, an alert indicating that at least one vehicle of said additional plurality of vehicles is executing traveling parameters differing from traveling parameters executed by said additional plurality of vehicles.” (See at least LEVY ¶¶ 7-8, 16, 19, 21-22, 30-35, 44, 55, 63, and FIG. 1-2, which disclose a system that can “detect at least one anomaly in a second set of data for the fleet wherein the second set of data includes data related to communications with and among the plurality of connected vehicles.” These sections also disclose the generation of an alert when abnormal behavior is detected.)
“and presenting, by said processor to said least one vehicle, said alert.” (See at least LEVY ¶¶ 16, 36, 63, 71, and FIG. 2, which disclose that “mitigation actions may be performed when the abnormal behavior has been detected,” and that “mitigation actions may include… sending alerts, generating alerts to a dashboard for investigation… and the like.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fault handling system disclosed by Attard in combination with Ferguson by detecting anomalies in the data collected for the additional vehicles as taught by LEVY, because these anomalies could potentially be indicative of cyber-attacks, which “can cause significant harm in the form of delayed arrivals of the connected vehicles or, in more extreme cases, vehicular accidents that can result in harm to people and/or financial loss” (see at least LEVY ¶ 4).
Regarding claim 13:
	Attard in combination with Ferguson discloses the “method of claim 1,” but does not disclose the following limitations. However, LEVY does teach these limitations:
“generating, by said processor based on results of said comparing, an alert indicating that said additional plurality of vehicles are currently executing vehicular functions differing from vehicular functions currently executed by said autonomous vehicle.” (See at least LEVY ¶¶ 7-8, 16, 19, 21-22, 30-35, 44, 55, 63, and FIG. 1-2, which disclose the detection of “anomalies in individual vehicle behavior detected based on communications and telemetry data collected from internal or external vehicle monitoring systems communicating.” These sections also disclose the generation of an alert when abnormal behavior is detected. The “anomalies in individual vehicle behavior” read on the exhibited vehicular functions of the autonomous vehicle being different than the functions exhibited by other surrounding vehicles.)
“and presenting, by said processor to said autonomous vehicle, said alert.” (See at least LEVY ¶¶ 16, 36, 63, 71, and FIG. 2, which disclose that “mitigation actions may be performed when the abnormal behavior has been detected,” and that “mitigation actions may include… sending alerts, generating alerts to a dashboard for investigation… and the like.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fault handling system disclosed by Attard in combination with Ferguson by determining that a vehicle’s data is considered an anomaly when “can cause significant harm in the form of delayed arrivals of the connected vehicles or, in more extreme cases, vehicular accidents that can result in harm to people and/or financial loss” (see at least LEVY ¶ 4).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Attard and Ferguson as applied to claim 1 above, and further in view of MORITA (US-2018/0301034-A1), hereinafter MORITA.
Regarding claim 12:
	Attard in combination with Ferguson discloses the “method of claim 1,” but does not specifically disclose the following limitations. However, MORITA does teach these limitations:
“wherein said additional plurality of vehicles comprise autonomous vehicles.” (See at least MORITA ¶¶ 162, 228, and FIG. 30A-C, which disclose a group of connected “automatically driven” vehicles. “Automatically driven” vehicles read on “autonomous vehicles” as recited in the claim limitation.)
“and wherein said method further comprises: generating, by said processor based on results of said comparing, an alert indicating that said additional plurality of vehicles have simultaneously disabled autonomous features of said additional plurality of vehicles.” (See at least MORITA ¶¶ 12, 96, 228, and FIG. 25A-D and 30A-C, which disclose positioning the vehicles a certain distance from each other before disabling their automatic functions, based on the “timing of the change in the driving of the manual driving requesting vehicle 180 to the change of the travel control of the vehicles 181, 182, 185, and 186 corresponding to the change.” These sections also disclose creating a notification when vehicles request to switch from driving autonomously to manually. This notification reads “manual driving” reads on disabling “autonomous features” as recited in the claim limitation.)
“and presenting, by said processor to said autonomous vehicle, said alert.” (See at least MORITA ¶¶ 12, 83, and 91, which disclose sending the notification to the “route assignment server 200,” and relaying the notification to other parts of the vehicle or to the passenger.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fault handling system disclosed by Attard in combination with Ferguson by coordinating a switch from autonomous to manual driving as taught by MORITA, because facilitating communication with each of the vehicles helps to lower the risk of an accident occurring (see at least MORITA ¶ 11).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Attard and Ferguson as applied to claim 1 above, and further in view of Trepagnier et al. (US-8,126,642-B2), hereinafter Trepagnier.
Regarding claim 15:
	Attard in combination with Ferguson discloses the “method of claim 1,” but does not specifically disclose the following limitations. However, Trepagnier does teach these limitations:
“detecting, by said processor via a second sensor of said plurality of sensors, a second sensor reading.” (See at least Trepagnier col. 4 ll. 22-24, col. 6 ll. 15-30, and col. 11 ll. 23-42, which disclose a vehicle system that uses “two scanners, each of which has a complete 360° field of view and thereby providing redundant views of the surrounding environment.” The “scanners”
“additionally comparing, by said processor, said sensor reading to said second sensor reading.” (See at least Trepagnier col. 6 ll. 15-30 and col. 11 ll. 23-50, which disclose that if the scanner readings are different from each other, “the failure of one scanner system is detected.” Determining differences in the sensor readings implies comparing them to each other.)
“and determining, by said processor based on results of said additionally comparing, that said sensor reading differs from said second sensor reading.” (See at least Trepagnier col. 6 ll. 15-30 and col. 11 ll. 23-50, which disclose that if the scanner readings are different from each other, “the failure of one scanner system is detected.” For example, scanner failure could be detected if “one scanner system fails to return a list of obstacles.”)
“wherein said determining said fault condition is further based on said determining that said sensor reading differs from said second sensor reading.” (See at least Trepagnier col. 6 ll. 15-30 and col. 11 ll. 23-50, which disclose that if the scanner readings are different from each other, “the failure of one scanner system is detected.” The failure of a scanner reads on a fault condition of a sensor as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fault handling system disclosed by Attard in combination with Ferguson by taking redundant sensor readings as taught by Trepagnier, because using only one sensor reading “leaves the system vulnerable to single points of failure” (see at least Trepagnier col. 6 ll. 15-30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although the following references were not relied upon in the prior art rejections, they are still considered relevant to applicant’s disclosure:
Jiang et al. (US-2019/0066396-A1) discloses a system that determines a state of health of a vehicle sensor using a variety of methods. One method includes comparing the sensor data to data collected from other nearby vehicles with sensors.
Browning et al. (US-10,852,744-B2) discloses a way of identifying behavioral deviations of vehicles by comparing collected vehicle sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is 571-272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/M.R.H./Examiner, Art Unit 3662                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662